Title: To Thomas Jefferson from P. R. Randall, 18 May 1786
From: Randall (Randolph), Paul R.
To: Jefferson, Thomas



Sir
Aranjuez seven Leagues from Madrid May 18th. 1786.

This Courier not setting out as soon as I expected I have an Opportunity of adding that attending Mr. Carmichael to this place yesterday unfortunately passed Mr. Lamb on his Way to Madrid.
Mr. Carmichael has this Day received a Letter from Mr. Lamb in which he is advised that Mr. Lamb intends to return to Alicant as early as he shall be enabled after the fatigues of his late Journey, and that he will send a Courier to your Excellencies for further “Orders” as he has received no Instructions lately.
He likewise adds that the Money he has at present at his Command which perhaps (I should suppose) must be £1800 Stg. is not sufficient by 20,000 Dollr. for the purchase of the Captives.
Mr. Carmichael received this Letter by a Messenger which was immediately re-dispatched to acquaint Mr. Lamb that this Courier is delayed until Midnight, within which time he may have an Opportunity of coming hither himself to concert with Mr. Carmichael, or of sending his Letters, which might prevent much Expence and Inconvenience.
As I have no Letter from Mr. Lamb I am ignorant of his Business and Designs. I shall resign myself to his Orders, and if dispatched  on by him, will proceed as fast as the State of my Health will permit, through this inclement Heat, and the Inconveniences to be encountered on the roads in Spain.
I have informed Mr. Lamb of these Circumstances and hope he will avail himself of this Occasion to supercede these small Difficulties, but fearful that possibly he may not, I think myself under the Necessity of deprecating your Excellencies that no Remissness may be imputed to me.
I trust that I shall not be accused of Indelicacy as I have no intention of sending this Letter should Mr. Lamb think proper to write to your Excellencies.
Recommending myself to your Excellencies Indulgence, I have the Honor to be most respectfully your Excellency’s obedient & Humble servant,

P. R. Randall

